PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Merck Sharp & Dohme Corp.
Application No. 15/116,826
Filed: 4 Aug 2016
For: NOVEL DISINTEGRATION SYSTEMS FOR PHARMACEUTICAL DOSAGE FORMS
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed April 27, 2022.

The petition to revive is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

The application became abandoned March 1, 2018 for failure to timely submit a proper reply to the Notice of Non-Compliant Reply (Notice) mailed December 28, 2017. The Notice set a two-month shortened statutory period of time for reply. Notice of Abandonment was mailed July 3, 2018.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The statement accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The first period of delay petitioner must further address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must further explain the delay between when the reply was due and when the reply was filed.

The applicant herein is Merck Sharp & Dohme Corp., hereinafter “Merck.” Petitioner asserts the instant application is subject to a licensing agreement dated July 6, 2015 between Warner Chilcott Ireland Limited and Merck. Petitioner further asserts that licensing agreement was “later assigned from Warner Chilcott Ireland Limited to Aptalis Pharma Limited, which changed its name to Allergan Pharmaceuticals International Limited. (“APIL”). APIL is a fully-owned subsidiary of AbbVie Inc.”

The declaration of Laura Johannes, Senior Counsel in the patent prosecution group at AbbVie Inc. states:

3. Under the License Agreement, if “Merck wishes to decline to file or discontinue the prosecution of, or to abandon, one or more Merck Patent Rights in the Territory, Merck shall provide reasonable prior written notice to Licensee (but in no event less notice than would be reasonably necessary for Licensee to take any action in advance of any applicable filing deadline), and Licensee shall have the right, but not the obligation, to continue the Prosecution of such Merck Patent Right(s) in such country or region in the Territory at Licensee’s cost.”

4. To my knowledge, and after diligent review of the files, Merck did not provide Licensee with such a written notice regarding U.S. Patent Application No. 15/116,826, and APIL first learned of the abandonment on April 15, 2021.

The record does not appear to include copies of any of the referenced licenses. It is also noted that the petition does not disclose when the license was assigned from Warner Chilcott Ireland Limited to Aptalis Pharma Limited.

The petition provides no explanation for why neither applicant nor applicant’s attorney timely submitted a proper reply to the Notice mailed December 28, 2017. Accordingly, it cannot be found that the entire period of time, from the time that a reply to the Notice was due until the filing of a grantable petition, has been unintentional.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the initial  petition was not filed until September 9, 2021.

Petitioner further asserts that:

Petitioner was not aware of the existence of this application. Petitioner independently found the instant application on April 15, 2021, at which time Petitioner conducted an internal review to determine whether the instant application fell within the scope of the license. Petitioner contacted Merck on June 14, 2021, and after discussing the transfer of the case and the filing of the Petition, filed the original Petition to Revive and Reply to the Notice of Non-Compliant Amendment on September 9, 2021.

While petitioner became aware of the application on April 15, 2021, the petition does not disclose when petitioner became aware that the application was abandoned and what action was taken to seek revival of the application. As the circumstances surrounding when and how applicant became aware that the application was abandoned and when and what action was taken to seek revival of the application, it cannot be determined that the entire delay in submitting the initial petition to revive was unintentional. To the extent that petitioner was aware as of April 15, 2021 that the instant application was abandoned, the petition fails to establish that the delay of nearly five months in submitting the initial petition on September 9, 2021 was unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). Petitioner continues to bear the burden of establishing that the entire period of time, from the time that a reply to the Notice was due until the filing of a grantable petition, was unintentional.

Accordingly, the application remains abandoned for failure to timely submit a proper reply to the Notice mailed December 28, 2017.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions